DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 04/09/2020, 11/09/2020, and 06/03/2021 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: Nam (US 20040263698).

With regard to claim 1, D1 teaches an optical switch, in at least fig. 10 and [0343]; comprising: an electrically controlled optical shutter ([0235]) configured to alternately pass and block light beams incident thereon ([0229]); and a prism array (114) comprising prisms separated from each other by a gap ([0237]; gap) and configured to deflect ([0229]) the light beams that passed through the optical shutter by a predetermined deflection angle (alpha), and being positioned on the optical shutter, wherein the optical shutter is configured to operate in a first mode of operation in which the light beams incident towards the gaps between the prisms of the prism array are passed and the light beams incident towards the prisms are blocked ([0029]; Thus when the element is active, the light beam will follow a first path 118), and in a second mode of operation in which the light beams incident towards the gaps between the prisms of the prism array are blocked and the light beams incident towards the prisms are passed ([0229]; Thus when the element is inactive, the light beam will follow a second path 122).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical switch, in at least figure 10; wherein any one of the first mode of operation and the second mode of operation corresponds to a case where no electrical 

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical switch, in at least figure 6, 7 and 10, wherein the prism array is positioned on a side of the optical shutter where the light beams are incident or on a side opposite to the side where the light beams are incident.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an optical switch, in at least figure 6, 7 and 10, wherein the optical shutter comprises: two transparent substrates (abstract); two transparent electrodes ([0233]) positioned between the two transparent substrates; a liquid crystal layer ([0172]) positioned between the two transparent substrates; and at least two polarizing plates (abstract) configured to control light transmission of liquid crystals in the liquid crystal layer, wherein the prism array is arranged on a surface of at least one of the two transparent substrates (fig. 6/7/10).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches an optical switch, in at least figure 6, 7 and 10, wherein in the first mode of 

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches an optical switch, in at least [0047]; wherein the first regions of the liquid crystal layer overlap with the prisms with respect to an optical axis, and the second regions of the liquid crystal layer do not overlap with the prisms with respect to the optical axis.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches an optical switch, in at least the abstract; wherein at least one of the at least two polarizing plates is arranged in front of one of the two transparent substrates, and at least one other of the at least two polarizing plates is arranged behind the other of the two transparent substrates.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further 

With regard to claim 9, D1 an imaging system, in at least figure 10; comprising: a display ([0002]) having a pixel structure ([0009]) and configured to emit light beams characterizing a given image ([0184]); the optical switch according to claim 1, configured to pass and deflect light beams from the display ([0229]; active and inactive); and a synchronization unit configured to control ([0171]; control) operations of the display and the optical switch (abstract), wherein the synchronization unit is further configured to control the operations of the display and the optical switch by alternately generating and sending (abstract and [0229]), to the display and the optical shutter, first electrical signals that control the display to emit the light beams ([0229]; active) characterizing the given image, and simultaneously control the optical shutter to operate in a first mode of operation (abstract; reflection mode), and wherein the second electrical signals that control the display to emit light beams characterizing an image shifted ([0188]; shift) by being offset relative to the given image by a predetermined value, and simultaneously control the optical shutter to transit to a second mode of operation (abstract; transmission mode).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical switch, in at least figure 10; further comprising at least one lens 

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical switch, in at least figure 10; wherein at least one of the first and second electrical signals are sync pulses ([0006]).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical switch, in at least [0171]; wherein the synchronization unit comprises one or more controllers to control the operations of the display and the optical switch.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches an optical switch, in at least [0171]; wherein the synchronization unit comprises a first controller configured to control the operation of the display and a second controller configured to control the operation of the optical switch.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical switch, in at least [0188]; wherein the predetermined value is 

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an optical switch, in at least [0186]; wherein a frequency of switching between the first and second electrical signals is 120 Hz or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872